UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8527


RAHSAAN D. IVEY,

                  Petitioner - Appellant,

             v.

WARDEN,   BROAD   RIVER   CORRECTIONAL   INSTITUTION;   HENRY
MCMASTER, Attorney General of the State of South Carolina,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:06-cv-02257-MBS)


Submitted:    April 22, 2009                 Decided:   May 11, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rahsaan D. Ivey, Appellant Pro Se. Donald John Zelenka, Deputy
Attorney General, Derrick K. McFarland, OFFICE OF THE ATTORNEY
GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rahsaan D. Ivey seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                   28 U.S.C. § 2253(c)(1) (2006).

A    certificate    of     appealability            will     not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)         (2006).         A     prisoner    satisfies      this

standard   by    demonstrating         that       reasonable       jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                             Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).      We    have    independently           reviewed      the   record   and

conclude that Ivey has not made the requisite showing as to the

first two issues raised in his informal brief.

              Concerning      the     third       and    fourth     issues   raised     in

Ivey’s   informal       brief,      the   magistrate        judge     recommended     that

relief   be    denied    as     to    these       issues    and    advised   Ivey     that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the



                                              2
recommendation.         Despite this warning, Ivey failed to object to

the magistrate judge’s recommended disposition of these issues.

               “[T]o preserve for appeal an issue in a magistrate

judge’s     report,      a      party     must     object     to   the    finding      or

recommendation on that issue with sufficient specificity so as

reasonably to alert the district court of the true grounds for

the objection.”          United States v. Midgett, 478 F.3d 616, 622

(4th Cir. 2007).             Ivey has waived appellate review of these

issues    by    failing      to   timely       file   specific     objections     after

receiving proper notice of the need to do so.

               Accordingly,       we    deny   a   certificate     of    appealability

and dismiss the appeal.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before     the     court    and     argument    would     not    aid   the

decisional process.

                                                                               DISMISSED




                                               3